590 F.2d 1334
VAN NORMAN OIL COMPANY, Plaintiff-Appellee,v.PHILLIPS PETROLEUM COMPANY, Defendant-Third-Party Plaintiff,Appellant- Appellee,v.AMERICAN PETROFINA COMPANY OF TEXAS, Third-Party Defendant-Appellant.
No. 76-2535.
United States Court of Appeals,Fifth Circuit.
March 8, 1979.Rehearing Denied April 2, 1979.

Jack Ritchie, Amarillo, Tex., T. L. Cubbage, II, Phillips Petroleum Co., Corporate Legal Staff, Lloyd G. Minter, C. J. Roberts, Attys., Phillips Petroleum Co., Bartlesville, Okl., for Phillips Petroleum Co.


1
Jack Ritchie, H. A. Berry, Richard F. Brown, Amarillo, Tex., for American Petrofina.


2
Maston C. Courtney, Amarillo, Tex., for plaintiff-appellee.


3
Appeals from the United States District Court for the Northern District of Texas.


4
Before COLEMAN and RONEY, Circuit Judges, and DUPLANTIER,* District Judge.

PER CURIAM:

5
We heard oral argument in this case in New Orleans, December 6, 1978.


6
The facts are stipulated.  They do not materially differ from those detailed in Phillips Petroleum Company v. Adams, 5 Cir., 1975, 513 F.2d 355, Cert. denied, 423 U.S. 930, 96 S. Ct. 281, 46 L. Ed. 2d 259.  See, also, Phillips Petroleum Company v. Riverview Gas Compression Company, 5 Cir., 1975, 513 F.2d 374, Cert. denied, 423 U.S. 930, 96 S. Ct. 281, 46 L. Ed. 2d 259; First National Bank of Borger v. Phillips Petroleum Company, 5 Cir., 1975, 513 F.2d 371, Cert. denied, 423 U.S. 930, 96 S. Ct. 281, 46 L. Ed. 2d 259; and Phillips Petroleum Company v. Hazlewood (Summary Calendar), 5 Cir., 1976, 534 F.2d 61.


7
Consequently, the District Court was correct when it held, in the construction of a contract which was concededly unambiguous, that the plaintiff-appellee, Van Norman Oil Company, rather than the American Petrofina Company of Texas, was entitled to the sustainable funds ($19,433.26) collected by Phillips during the period in issue, expiring at 7 o'clock, A.M., CDST, May 1, 1967.


8
The District Court was likewise correct in granting judgment against Phillips for interest on the funds ($14,101.43) during the time Phillips enjoyed their use, see the cases above cited and Stahl Petroleum Company v. Phillips Petroleum Company, 550 S.W.2d 360 (Tex.Civ.App., 1977); Phillips Petroleum Company v. Stahl Petroleum Company, 569 S.W.2d 480 (Tex., 1978).


9
We agree that the District Court had no jurisdiction over Petrofina's claim against Phillips in this interpleader action for $644.35.  This was an entirely separate and different cause of action from that asserted in the pleadings of the other parties and the requisite jurisdictional amount was lacking.


10
The judgment of the District Court is, in all respects,


11
AFFIRMED.



*
 District Judge, of the Eastern District of Louisiana, sitting by designation